     Case 5:20-cv-01188-AKK-SGC Document 14 Filed 06/11/21 Page 1 of 2                     FILED
                                                                                  2021 Jun-11 PM 03:59
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

EARL EUGENE BATES, JR.,                    )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 5:20-cv-01188-AKK-SGC
                                           )
KENNETH PETERS, et al.,                    )
                                           )
       Respondents.                        )

                           MEMORANDUM OPINION
      The magistrate judge entered a report on May 20, 2021, recommending the

claims presented in this petition for a writ of habeas corpus, filed pursuant to 28

U.S.C. § 2254, be denied and dismissed without prejudice for failure to prosecute.

Doc. 13. Although the magistrate judge advised the parties of their right to file

specific written objections within 14 days, the court has not received any objections

within the prescribed time.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation. Accordingly, Bates’

petition is due to be dismissed without prejudice for failure to prosecute. A separate

order will be entered.
Case 5:20-cv-01188-AKK-SGC Document 14 Filed 06/11/21 Page 2 of 2




DONE the 11th day of June, 2021.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                                2
